

	

		II

		109th CONGRESS

		1st Session

		S. 1246

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. Dodd (for himself,

			 Mr. Jeffords, Mr. Kerry, and Mr.

			 Feingold) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To require the Secretary of Education to

		  revise regulations regarding student loan repayment deferment with respect to

		  borrowers who are in postgraduate medical or dental internship, residency, or

		  fellowship programs.

	

	

		1.Short titleThis Act may be cited as the

			 Medical Education Affordability

			 Act.

		2.Regulation revision

			 required

			(a)Action

			 requiredNot later than 90

			 days after the date of enactment of this Act, the Secretary of Education shall

			 revise the regulations of the Department of Education that are promulgated to

			 carry out the provisions relating to student loan repayment deferment under the

			 Federal Family Education Loan Program under part B of title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1071 et seq.), the William D. Ford Federal

			 Direct Loan Program under part D of title IV of such Act (20 U.S.C. 1087a et

			 seq.), and the Federal Perkins Loan Program under part E of title IV of such

			 Act (20 U.S.C. 1087aa et seq.), which are promulgated under sections 682.210,

			 685.204, and 674.34 of title 34, Code of Federal Regulations, to comply with

			 the requirements of subsection (b).

			(b)RequirementsThe student loan repayment deferment

			 regulations shall be revised to provide, with respect to a borrower who is in a

			 postgraduate medical or dental internship, residency, or fellowship program,

			 that if the borrower qualifies for student loan repayment deferment under the

			 economic hardship provision—

				(1)the deferment shall be available for the

			 length of the internship, residency, or fellowship program if the

			 program—

					(A)must be successfully completed by the

			 borrower before the borrower may begin professional practice or service;

			 or

					(B)leads to a degree or certificate awarded by

			 a health professional school, hospital, or health care facility that offers

			 postgraduate training; and

					(2)the borrower shall not be required to apply

			 annually for such student loan repayment deferment during the length of the

			 program.

				

